DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 7 and 21, the limitation, “receiving a request message to register description information in the registry from the registry, wherein the request message includes a request of publication of the M2M device to the registry and address information of the registry,” introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.

Claims 8-11 are also rejected by virtue of their dependency on claim 7. 
Potentially Allowable Subject Matter
Claims 7-11 and 21 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112(a).  It is noted that the limitations that make the claims potentially allowable are the same limitations which are not supported by Applicant’s specification and removal or amendment of those limitations could result in a prior art rejection, possibly using the same references as previously cited.

The following is an Examiner’s statement of reasons for potential allowance:
Considering claims 7 and 21, the best prior art found during the prosecution of the present application, Greene et al. (U.S. Patent Application Publication No. 2002/0147611 A1) and Omori (U.S. Patent Application Publication No. 2017/0269885 A1), fails to disclose, teach, or suggest the limitations of transmitting a first message requesting registration of information on the M2M device to a registry; wherein the transmitting of the first message includes: receiving a request message to register description information in the registry from the registry, wherein the request message includes a request of publication of the M2M device to the registry and address information of the registry  in combination with and in the context of all of the other limitations in claims 7 and 21.
Claims 8-11 are also potentially allowable by virtue of their dependency on claim 7.
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
On page 5 in the Remarks, Applicant states that support for the amendments to claims 7 and 21 can be found in Figure 8 of the specification.
Claims 7 and 21 were amended to state “wherein the transmitting of the first message includes: receiving a request message to register description information in the registry from the registry, wherein the request message includes a request of publication of the M2M device to the registry and address information of the registry.”  Figure 8 and paragraphs 0090-0096 of the published application disclose the request message is received from the Application Entity (AE) of the M2M device rather than from the registry, the publication is for a platform rather than for the M2M device, request for publication is to a target CSE, rather than the registry, and the address information is for the target CSE rather than the registry.  Therefore, the amendments to claims 7 and 21 are not supported by Applicant’s specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642